Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

Claims 1-20 of O. Kwon et al., US 17/592,075 (July 11, 2022) are pending and under examination. Claims 1-4, 6-14, and 16-20 are rejected.  Claims 5 and 15 are objectionable.  

Claim Objections

Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 


§ 102(a)(1)/(2) Rejection over W. Choi et al., US 2016/0268519 (2016) (“Choi”)

Claims 1-4, 6, and 8-14 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by W. Choi et al., US 2016/0268519 (2016) (“Choi”).  Choi discloses organometallic cyclic compound and an organic light-emitting device including the same. Choi at page 1, [0008].  Choi discloses the organometallic compound is represented by formula 1.  Choi at page 1, [0010].  Choi discloses that the organometallic of formula 1 may be any of compounds 1 to 110.  Choi at page 55, [0239].  Some of Choi compounds 1-110 fall within the scope of claim 1.  See compounds listed in attached document “CAS Abstract and Indexed Compounds, W. Choi et al., US 2016/0268519 (2016)”, which lists compounds indexed by CAS from Choi that were identified under the search parameters and that have a group of claim 1, formula 2-2 (i.e., a Ge group).  For example, Choi discloses compound 11 below.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Choi at page 56, compound 11 (CAS RN 2006296-79-1).  In the above Choi compound 11, corresponding claim 1 variable CY2 is a pyridine ring and corresponding claim 1 variable R20 is -Ge(Me)3.  Thus, the above compound meets the claim 1 proviso of:

when CY2 is a not benzene group, at least one of R1 to R4, R10, and R20 is a group represented by Formula 2-1 or a group represented by Formula 2-2,

Choi compound 11 thus falls within the scope of and anticipates claims 1-4, 6, 8-14.  

Respecting claim 10, Choi compound 11 meets the limitations of formula 3-2.  

Respecting claim 11, Choi compound 11 comprises corresponding variable Ln2 of the formula:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


which meets the limitations of claim 11, Formula 5, wherein X3 is C, X4 is N, R40 is -Si(Q1)(Q2)(Q3) and b40 is 1.  

Respecting claim 12, Choi’s above corresponding variable Ln2 corresponds to claim 12 formula 5-64, where R51 is -Si(Q1)(Q2)(Q3) and b52 is 1.  

Respecting claim 13, Choi compound 11 meets the limitations of formula 11-2.  

§ 102(a)(1) Rejection over J. Lee et al., CN 107759638 (2018) (“Lee”)

Claims 1-4 and 6-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by J. Lee et al., CN 107759638 A (2018) (“Lee”).  An English-language translation is attached as the second half of reference Lee.  Lee thus consists of 183 total pages (including the English-language translation in which the pages are not numbered).  Accordingly, this Office action references Lee page numbers in the following format “xx/183”.  

At pages 8-33/183, Lee discloses a significant number of example compounds that fall within and anticipate one or more of the instant claims.  

For example, Lee disclosed the following example compound.  Lee at page 8/183 (third listed compound on page 8/183).  


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Note that the claim 1 does not specifically identify the attachment points for the claim 1 group:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


to the ring comprising variable X1.  The specification does not provide guidance or clarification on this issue.  Accordingly, it is broadly and reasonably interpreted that each of variable Y1 and the C (in the above depicted claim 1 group) can be independently attached by a single bond to any of the four open carbon atoms of the ring comprising variable X1 (that is, in any order).  MPEP § 2111.  This interpretation is consistent with formulae 3-1 and 3-4 of claim 10.  

Thus, the above Lee compound meets each and every limitation of claims 1-4 and 6-14 for the same reasons discussed above for Choi.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The § 103 Rejections

Claims 16-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over W. Choi et al., US 2016/0268519 (2016) (“Choi”).  

The Prior Art

W. Choi et al., US 2016/0268519 (2016) (“Choi”)

As discussed above, Choi discloses organometallic cyclic compound and an organic light-emitting device including the same. Choi at page 1, [0008].  Choi discloses the organometallic compound is represented by formula 1.  Choi at page 1, [0010].  Choi discloses that the organometallic of formula 1 may be any of compounds 1 to 110.  Choi at page 55, [0239].  Choi further discloses:


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

. . . 

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

. . .

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


The above Choi disclosure directed to an organic light emitting device clearly teaches each and every device limitation of claims 16-20.  

Note that, respecting claim 18, Choi paragraph [0252] above specifically states that “the organometallic compound may serve as a dopant and the emission layer may further include a host (in other words, an amount of the organometallic compound represented by Formula 1 may be smaller than that of the host)”.

The limitations of claim 20 are met because the Choi organic light emitting device also meets the limitations of claim 20 “electronic apparatus”.  The specification does not define the term “electronic apparatus”.  The term “electronic apparatus” is broadly and reasonably interpreted to encompass the OLED device as disclosed by Choi in the above paragraphs.  MPEP § 2111.  

Further (as discussed above) Choi discloses example compound 11 that falls within the scope of and anticipates claim 1.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Choi at page 56, compound 11 (CAS RN 2006296-79-1).  Choi differs from instant claims 16-20 only to the extent that one of ordinary skill must specifically select Choi compound 11 as the compound of Choi Formula 1 (from within Choi’s listing of disclosed species of Formula 1 at pages 55-70) for use in the disclosed Choi OLED.  

Claims 16-20 Are Obvious in View of Choi

Claims 16-20 are obvious pursuant to § 103 in view of Choi because one of ordinary skill in the art is motivated with a reasonable likelihood of success to employ Choi’s compound 11 in the emission layer of the OLED device disclosed by Choi.  One of skill in the art is so motivated because this is the very purpose taught by Choi for use of compound 11.  One of ordinary skill is further motivated by Choi’s disclosure that “since the organic light-emitting device has an organic layer including the condensed cyclic compound represented by Formula 1, the organic light-emitting device may have a low driving Voltage, high efficiency, high power, high quantum efficiency, long lifespan and excellent color purity”.  Choi at page 71, [0251].  The rational is combining prior art elements according to known methods to yield predictable results.  MPEP § 2143(I).  

Subject Matter Free of the Art of Record

Claim 5 is free of the art of record.  Claim 5 further defines CY2 such that the CY2 ring is bonded to the metal atom through a CY2 carbon atom.  Thus, the Choi and Lee compounds (discussed above) do not fall within the scope to claim 5 because the Choi and Lee compounds have the CY2 ring bonded to the metal by way of a nitrogen atom.  The closest art of record to claim 5 is S. Kim et al., US 2020/0313098 (2020) (“Kim”).   Kim discloses compounds of chemical formula 1.  Kim at page 1, [0009].  Kim discloses example compounds of formula 1 at pages 5-24.  For instance, Kim discloses the following example compound:


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


Kim at page 6 (second listed compound) Note that Kim does not teach or suggest germanium (i.e., respecting claim 1 chemical formula 2-2).  In any case, all of the disclosed Kim compounds comprise a benzene ring at corresponding claim 5 variable CY2.  The Kim compounds also comprise an -Si(Me)3 group at either of corresponding claim variables R10 or R20.  However, the Kim compounds do not comprise a group of formula 2-1 or 2-2 at any of corresponding variable R1-R4.  Thus, none of the Kim compounds meet the claim 5 proviso (carried over from independent claim 1) of:

when CY2 is a benzene group, at least one of R1 to R4 is a group represented by Formula 2-1 or a group represented by Formula 2-2, or at least one of R10 and R20 is a group represented by Formula 2-2,

Further, neither Kim or Kim in view of the art of record motivate one of ordinary skill to structurally modify any of the disclosed Kim compounds so as to arrive at a claim 5 compound.  MPEP § 2144.09; MPEP § 2143(E), Example 4 (citing Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 83 USPQ2d 1169 (Fed. Cir. 2007).  

Claim 15 is also free of the art of record.  The closest art record to claim 15 is Choi compound 11 discussed above.  Choi compound 11 is compared to compound 46 of claim 15, depicted below (which is considered the closest prior art comparison):


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


In view of the multiple structural differences, the art of record does not motivate one of ordinary skill to structurally modify Choi compound 11 so as to arrive at claimed compound 46.  MPEP § 2144.09; MPEP § 2143(E), Example 4 (citing Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 83 USPQ2d 1169 (Fed. Cir. 2007).  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 


Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622